Citation Nr: 1444850	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-45 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hemorrhage of small intestinal wall.
 
3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988, and had prior and subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO in February 2010 and testified at a Board hearing in May 2011; the transcripts are of record.

This matter was previously remanded by the Board in December 2012, along with the issues of entitlement to service connection for bilateral plantar fasciitis and bilateral Achilles tendonitis.  While on remand, the Agency of Original Jurisdiction (AOJ) issued a September 2013 rating decision granting service connection for bilateral plantar fasciitis and Achilles tendonitis.  Therefore, those issues are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Furthermore, as service connection for bilateral plantar fasciitis and Achilles tendonitis has been established and given the Veteran's testimony before the Board in March 2011 that his duodenal ulcer and small intestinal wall hemorrhage residuals are secondary to medications used to treat his foot disabilities, the Board finds that a claim for service connection for residuals of a duodenal ulcer and small intestinal wall hemorrhage on a secondary basis has been raised by the record.  As that matter has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  There is no competent and credible evidence corroborating the occurrence of the Veteran's alleged in-service personal assault stressor.

2.  The most probative evidence indicates that the Veteran's depression and pedophilia are not related to service and that he does not have PTSD.

3.  The Veteran's claimed residuals of hemorrhage of small intestinal wall and duodenal ulcer did not result from an instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder, depression, pedophilia, and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of hemorrhage of small intestinal wall have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for duodenal ulcer have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
The Veteran was provided compliant VCAA notices in June and July 2007, issued prior to the initial adjudication of the claims decided herein.  

VA also has a duty to assist the Veteran in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Records associated with the Veteran's claims file include service treatment records, post-service treatment records, Vet Center records, lay statements, and VA examination reports.  Significantly, the Veteran has not alerted VA to any records that are missing with respect to these issues.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that VA's duty to assist is not a one-way street).  Nor has the claims file otherwise suggested that such available records remain outstanding.  Accordingly, the Board finds that further records procurement would unnecessarily burden VA resources without benefit to the Veteran and, thus, should not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).

As a final matter regarding the duty to assist, the Board observes that the Veteran has had the opportunity to testify in support of his claims during his February 2010 RO and March 2011 Travel Board hearings.  38 C.F.R. § 20.700(a) (2013).  The transcripts of those proceedings reflect that the presiding hearing officers, including the undersigned, set forth the issues at the start of the hearing.  Notably, the Veteran has not asserted the undersigned, who conducted his March 2011 hearing, of failing to fully explain the issues presented, or neglecting to suggest the submission of evidence that may have otherwise been overlooked.  Moreover, there is no other indication that the undersigned failed to satisfy the dictates of 38 C.F.R. § 3.103(c)(2) with respect to that hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Nor is there any indication that the Veteran has been denied due process during any other stage of his appeal.

Lastly, there has been substantial compliance with the Board's remand directives, as the AOJ obtained treatment records, provided examinations, made further attempts to verify the Veteran's claimed stressor, and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

Establishing entitlement on a direct basis generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the above criteria, the requirements for service connection for PTSD include: (1) a medical diagnosis in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the in-service stressor occurred.

Of particular relevance in the instant case, 38 C.F.R. § 4.125(a) directs that a diagnosis of PTSD, or other mental disorder, is not substantiated unless it conforms to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013). Parenthetically, the Board notes that, while the newer DSM-V has been officially released, VA's governing provisions continue to explicitly reference the criteria in the DSM-IV.  See 38 C.F.R. § 4.130 (2013).

In this case, the evidence of record does not establish that the Veteran has a valid medical diagnosis of PTSD under 38 C.F.R. § 4.125(a).  In this regard, the Board recognizes that he was assigned a provisional diagnosis of PTSD in January 2010 followed by a diagnosis of rule out PTSD during ongoing VA treatment up until as recent as May 2013.  While mindful of the foregoing clinical findings, however, the Board nevertheless observes that a credible full multi-axial diagnosis of PTSD has not been rendered under the DSM-IV.  See 38 C.F.R. § 4.125 (2013).  

As stated, the initial January 2010 diagnosis was a "provisional diagnosis of PTSD," and thereafter, the diagnosis was qualified with "rule out."  A definitive diagnosis of PTSD is not shown in the VA treatment notes.  Moreover, the Board considers it significant that the psychologist who performed the Veteran's September 2013 VA examination has unequivocally determined that such a diagnosis is not warranted.  Indeed, while acknowledging the Veteran's reported military sexual trauma stressor, the September 2013 examiner observed that the evidence of record does not support that the Veteran has symptoms of PTSD, to include re-experiencing or avoidance symptoms, or that his reported in-service assault stressor actually occurred.  Thus, the examiner found that the Veteran fails to meet the DSM-IV criteria for PTSD.  Id.  Consequently, while that VA examiner has assessed the Veteran to have a depressed mood, he has expressly concluded that a specific diagnosis of PTSD is not warranted in his case.  Id. 

The September 2013 VA examiner's diagnostic findings are highly probative as they are predicated on both an examination of the Veteran and a detailed review of his entire claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician was fully informed of the pertinent factual premises, i.e., history of the case).  The examiner supports his conclusions with rationale, and the evidentiary weight of those findings is further enhanced by the VA examiner's status as a licensed psychologist.  Moreover, the Board has no independent basis to question the VA examiner's findings absent competent and credible medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board also observes that the VA examiner's opinion is not inconsistent with the VA treatment notes, which, as discussed, show an initial "provisional" diagnosis of PTSD, followed by "rule out" PTSD.  Indeed, a PTSD screening in March 2012 was negative, and it does not appear that a definitive diagnosis of PTSD based on the DSM-IV criteria has otherwise been rendered.  Also noteworthy is the fact that prior to the provisional diagnosis of PTSD, ongoing VA treatment notes dating from May 2007 to October 2009 fail to show a diagnosis of PTSD, even considering the Veteran's report of military sexual trauma.  In fact, during an August 2007 Vet Center appointment during which the Veteran discussed the reported assault in service, the provider wrote, "I do not feel he has PTSD..." though he exhibited some PTSD-related symptoms.

The Board also finds that missing from the record is clear evidence that the Veteran's claimed in-service stressor occurred.  Service records are negative for any report of a sexual assault in service.  Nor do they show a change in behavior or a request for reassignment after May 1987.  Similarly, VA treatment notes dated prior to June 2007 are silent for reports of a sexual assault in service.  In fact, during a July 2003 VA initial team evaluation, the Veteran explicitly denied any history of military sexual trauma.  Parenthetically, the Board is cognizant of the Veteran's assertion that his denial of military sexual trauma in April 2003 should not be considered as it was made in connection with a job interview.  However, the record does not show that the affirmative denial was made in connection with an evaluation for purposes of a job, but rather during an annual evaluation conducted at the Veteran's request because he was going to run a race, as reported in April 2003.  
In any event, also probative is the August 2013 VA examiner's opinion that a "close reading of [the Veteran's] extensive case file does not reveal any markers of abuse subsequent to the alleged sexual assault."  Instead, the examiner found that the record demonstrated an "excellent occupational and service record from 1984 through 2006 when [the Veteran] was incarcerated for child molestation and discharged from the milit[ar]y due to his felony conviction."  The examiner's conclusion is supported with reference to specific evidence of promotions in rank during the Veteran's Reserve service, to include reference to a promotion in June 2006, just prior to the Veteran's conviction.  Based on the evidence, the examiner concluded that the Veteran did not have exposure to a traumatic event.

The Board acknowledges that the Veteran has been consistent with various details regarding the nature of the alleged assault.  However, he has also provided some inconsistent reports of significant details related to the assault, in addition to inconsistent reporting as to the actual occurrence of military sexual trauma (e.g., reporting the trauma now but denying military sexual trauma in 2003).  For instance, during August 2007 Vet Center treatment, the Veteran stated that the officer who assaulted him "tricked him into staying at his place."  That report is inconsistent with his testimony during his May 2011 Board hearing that the officer asked him if he "would like to have a weekend in Frankfurt...and so I said sure."  He similarly reported in September 2006 and February 2008 written statements that he was asked ahead of time whether he would like to spend the night or weekend with the officer, and indicated that he packed an overnight bag for the occasion.  Additionally, while the Veteran reported in his September 2006 statement that the assault occurred in the officer's bed after the Veteran relented and agreed to sleep next to him in the bed, he subsequently testified during the May 2011 Board hearing that the assault occurred in the living room.  

The Board acknowledges that the Veteran submitted a February 2007 letter from, B.D., a Staff Judge Advocate as evidence that an assault occurred in service.  In that letter, B.D. stated that, after reviewing a statement written by the Veteran and provided to him by the Indiana Department of Corrections (INDOC), he "conclude[s] the sexual assault occurred while [the Veteran] was on federal active duty in Germany."  However, upon a request clarification, B.D. submitted a March 2013 letter stating that he was not stationed in Germany with the Veteran and had "no evidence other than [the Veteran's] handwritten letter to the INDOC employee."  He stated that the only knowledge of and contact with Veteran was through the Veteran's handwritten correspondence forwarded through INDOC, and that, to be more accurate, letter should have said "if the alleged sexual assault occurred, it occurred while [the Veteran] was on federal active duty in Germany."  Thus, as the February 2007 letter was based solely on the Veteran's reported history of the assault, which the Board does not find credible, that statement is not afforded any probative weight.

To the extent that the Veteran may be currently diagnosed as having PTSD due to service, in the absence of competent and credible evidence establishing that a claimed in-service stressor occurred, the diagnoses of PTSD based upon such has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (providing that reliance on a Veteran's statement renders a medical report incredible if the Board rejects the statements of the Veteran).

The Board acknowledges the Veteran's belief that he has PTSD.  He is competent as a lay person to opine on matters that lie within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Such matters, however, do not include a DSM-IV diagnosis of PTSD, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).

Accordingly, the Board finds that the evidence submitted by the Veteran, including his own assertions, is insufficient to establish that he meets the DSM-IV criteria for PTSD when the examining VA psychologist has concluded otherwise.  It follows that service connection for PTSD is not warranted in this case, and the Board must instead consider whether to grant VA benefits for any other acquired psychiatric disability.  

Here, the September 2013 VA examiner assessed the Veteran with a depressed mood.  VA treatment notes dating from 2010 also show diagnoses to include depressive disorder, "depression NOS vs r/o dysthymic D/O," and pedophilia.  Thus, the criterion of a current disability is met.  

However, the record shows neither in-service incurrence nor a nexus between any current psychiatric disability and service.  Active and reserve service records are negative for evidence of psychiatric problems in service.  On the contrary, the Veteran affirmatively denied having experienced depression or excessive worry, nervous trouble of any sort or frequent trouble sleeping during his May 1989 separation examination, and during reserve service examinations in July 1991, October 1997, June 1998, and March 2003.  He further reported, "I am currently in good health."  Service dental questionnaires also show an affirmative denial of nervousness in March 1989 and January 1992, and, in May 1992, the Veteran again affirmatively denied mental or psychiatric problems, depression, and personal problems.  

Further, in addition to the Veteran's reports of an assault in service as discussed above, the Board finds his statements regarding experiencing trauma or depression since service to lack credibility.  The Veteran has provided varying reports as to the onset and/or nature of his symptoms.  For example, during his February 2010 RO hearing, the Veteran testified, "I've had a lot of depression to deal with, as a result of [the assault] having taken place," and during the May 2011 Board hearing, he stated that after the assault he had traumatic dreams and, even though he went to college, "the trauma was there."  He similarly reported in an August 2007 stressor statement, experiencing bouts of depression since the alleged assault.  However, as discussed above, the Veteran routinely and affirmatively denied depression, worry, nervousness, psychiatric, and/or personal problems post May 1987 and up until 2006.  VA treatment notes show that in July 2003, April 2005, and May 2006, depression screenings were negative.  Indeed, even when the Veteran presented to the VA medical center for housing assistance in May 2007 following release from prison, he denied current psychiatric or emotional problems, and denied having had serious depression or anxiety in the past 30 days.  He similarly "denies any problem with depression other than saying he has always had difficulty express[ing] his emotions."  Then, more recent VA treatment notes dating from 2010 to 2013 show that the Veteran reported that he "first experienced feelings of depression in 1996."  

He also testified before the Board in May 2011 that he was depressed during his first marriage around 1995 or 1996 and tried to commit suicide.  However, during his October 1997 reserve service examination, and several thereafter, he explicitly denied a history of depression or worry.  Further, while the Veteran reported a 1996 suicide attempt, he also denied a history of suicide attempts or offered inconsistent reports regarding the same.  For example, in May 2007 and October 2009, he denied past or present suicidal ideation.  Then, in April 2010, the Veteran reported that he last felt suicidal in 2001, when he climbed a billboard but did not step off.  However, just months prior, in January 2010, he stated that he thought about committing suicide in 2006, at which time he bought rat poison and mixed it into chocolate milk, but did not drink it.  Thus, the Board finds the Veteran's reports as to the existence and course of his psychiatric symptoms to lack credibility.

The Board also points out that, notwithstanding the absence of in-service incurrence, the September 2013 VA examiner has determined that the Veteran's symptoms are primarily the result of his recent imprisonment and felony conviction for child molestation, his loss of his military career and captain's commission (as a result of his felony conviction), subsequent and ongoing problems of being a registered sex offender, the impact of a felony conviction on his ability to find work matching his level of ability as well as restrictions on seeing his children from his first marriage.  The examiner concluded that the Veteran "is not diagnosed with PTSD nor [sic] any service-related DSM-IV mental disorder."

As discussed, the September 2013 examiner's opinion is based upon a thorough clinical examination and detailed evidentiary review and, thus, is considered probative.  See Nieves-Rodriguez, 22 Vet. App. at 302-03.  Moreover, just as that psychologist's credentials lend further weight to his finding that the Veteran does not have PTSD, they likewise bolster the value of his etiological opinion regarding his depression.  See Black, 10 Vet. App. at 284.  Conversely, the Veteran himself has not been shown to possess any clinical training and, thus, lacks the requisite expertise to render such an opinion.  See Jandreau, 492 F.3d at 1377.  

There is no other evidence of record that relates the Veteran's psychiatric disability, or its underlying symptoms of depression, to his active military service.  By his own admission during VA treatment, he only initiated psychiatric treatment in 2006.  Given his varying reports as to the onset of his depression symptoms (since service, in 1996) and his affirmative denials of depression during VA treatment and reserve examinations post service, the Board finds the objective evidence of initiation of treatment to be more probative as to the onset of psychiatric problems.  As noted previously, the mere absence of contemporaneous clinical evidence is not a sufficient stand-alone basis to deny the Veteran's claim.  However, this does not preclude the Board from considering a prolonged delay in treatment, as is evident here, to be factor that weighs against the Veteran's service-connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).   Moreover, as discussed above, during the time period in which the Veteran did not seek mental health treatment, he affirmatively denied psychiatric symptoms.

Moreover, even if the Board were to find the Veteran's reports of mental problems since service credible, which it does not, such a continuity of symptomatology is no longer sufficient, standing alone, to establish an in-service nexus with respect to non-psychotic acquired psychiatric disorders, which lie beyond the scope of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).  

In summary, the Board finds that the Veteran does not meet the diagnostic criteria for PTSD, and that his currently diagnosed pedophilia, depressive disorder or dysthymic disorder is unrelated to his active military service.  Thus, while mindful of the benefit-of-the-doubt doctrine, the Board finds that rule is not for application and that the benefits sought on appeal must be denied.  See 38 U.S.C.A. § 5107 (West 2002) 38 C.F.R. § 4.3 (2013).

III.  Compensation under 38 U.S.C. § 1151

The Veteran, in written statements and testimony offered during the course of the appeal, has maintained that he is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a duodenal ulcer and hemorrhage of small intestinal wall.  Specifically, he has testified that he suffers from residuals of a duodenal ulcer and hemorrhage of the small intestinal wall that were caused by the over-prescription of medication by VA to treat foot and ankle disabilities.  As such, he claims entitlement to VA disability benefits under 38 U.S.C.A. § 1151. 

Essentially, 38 U.S.C.A. § 1151 is VA's medical malpractice statute, which compensates claimants who suffer "qualifying additional disability" as a result of surgical, or other medical, treatment administered by VA.  Such benefits are to be awarded in the same manner as if the "additional disability . . . were service-connected."  See 38 U.S.C.A. § 1151(a); see also Roberson v. Shinseki, 607 F.3d 809, 813 (Fed. Cir. 2010). 

The current provisions of 38 U.S.C.A. § 1151 make clear that compensation may only be awarded for a "qualifying additional disability" that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or by an event not reasonably foreseeable. 

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulations were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby 1) a claimant must incur an additional disability that was not the result of his or her own willful misconduct; 2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility; and 3) the proximate cause of the additional disability must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  Id. at 1377.

With respect to the first part of the Viegas test, VA determines whether a qualifying additional disability exists by comparing a claimant's condition immediately prior to undergoing medical or surgical treatment to his condition after such care has ceased.  38 C.F.R. § 3.361(b).  The claimant then bears the burden of meeting the remaining parts of that test.

To prevail under the second Viegas element, the claimant must demonstrate a "causal connection" between his qualifying additional disability and the medical care that he received through VA.  Merely showing that an additional disability arose in the wake of VA medical care is insufficient to establish such a connection. 38 C.F.R. § 3.361(c).  Nevertheless, the Federal Circuit has emphasized that the claimant's injury does not have to be "directly" caused by the actual "provision" of medical care by VA personnel but, rather; may also be caused when an injury occurs in a VA facility because of VA negligence.  See Viegas, 705 F.3d at 1378. 

To prevail under the third and final Viegas element, the claimant must demonstrate that his qualifying additional disability was proximately caused by VA's failure to exercise the degree of care expected of a reasonable health care provider, or to furnish the hospital care, medical treatment, or surgery, without his informed consent; or by an event not reasonably foreseeable.

According to the applicable regulations, "informed consent" means consent that is freely given after a careful explanation by a medical practitioner of a proposed diagnostic or therapeutic procedure or course of treatment.  See 38 C.F.R. §§ 3.361, 17.32.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.; see McNair v. Shinseki, 25 Vet. App. 98, 107 (2011) (holding that "the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk"). 

To determine whether a claimant has given his informed consent, the Board will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements, which are immaterial under the circumstances of a particular case, will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1). 

To determine whether the proximate cause of a claimant's qualifying additional disability was an event not reasonably foreseeable, the Board will consider whether the event in question posed a risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.; 38 CFR § 3.361(d)(2).

Having thus set forth the applicable legal criteria, the Board now turns to the pertinent facts of record.  As discussed above, through his lay testimony, the Veteran has maintained that October 2005 findings of and treatment for a duodenal ulcer and hemorrhage of small intestinal wall were the result of overtreatment by VA for foot and ankle problems.  He contends that the "harsh medications prescribed" by VA for his bilateral Achilles tendonitis and plantar fasciitis, beginning in April 2005, were the direct cause of the perforated duodenal ulcer and small intestinal wall hemorrhage found in October 2005.

Initially, the Board notes that the threshold element for 38 U.S.C.A. § 1151 compensation, the presence of a qualifying additional disability, has been met in this case.  See Viegas, 705 F.3d at 1377.  Indeed, the Veteran was found to have a perforated duodenal ulcer with small bowel hemorrhage in October 2005, for which he underwent surgery.  Accordingly, the Veteran's claims turn on whether a causal connection exists between those current diagnoses and the VA medical care in question, and on whether any such additional disability was proximately caused by that medical care, or by an event not reasonably foreseeable.  See Viegas, 705 F.3d at 1377.  

To address these remaining Viegas elements, the Board remanded the Veteran's claims for a VA examination and opinion.  A VA physician provided the requested opinion in September 2013 following an examination of the Veteran and a review of the claims file and medical records.  The examiner detailed the Veteran's history, noting that he experienced sudden severe epigastric pain radiating to his back and shoulders on October 1, 2005.  At that time, the Veteran was found to have a duodenal ulcer with hemorrhage and small bowel perforation and underwent laparoscopic surgery, which included appendectomy and repair of the ruptured intestines.  The examiner noted the Veteran's belief that the perforated ulcer and hemorrhage occurred because of the NSAIDs prescribed by the VA for his chronic foot pain.  The Veteran reported to the examiner that he took his medicine as directed.  He also reported similar pain in 2012, at which time he was hospitalized for a few days for observation.  He stated that he was told that he had adhesions related to his previous surgery.

Regarding the causation, the September 2013 VA examiner noted that the Veteran had been prescribed NSAIDs for his bilateral foot pain.  With reference to medical literature, the examiner explained that those medications are known to cause gastroduodenal ulcers, which can subsequently hemorrhage.  She further noted that the Veteran's medical records indicate that VA providers did indeed prescribe these medications at the appropriate dosages, and that it is impossible to know which patients will experience PUD.  The examiner also noted that the Veteran's hemorrhage of the small intestinal wall occurred prior to his surgery and/or VA treatment in October 2005.  The examiner ultimately concluded that the Veteran was treated appropriately with NSAIDs for his chronic plantar fasciitis and Achilles tendonitis.  Although those medications are known to cause gastroduodenal ulcers, the Veteran did not experience symptoms of dyspepsia until his small bowel perforation and was treated appropriately by the VA for that complication.  The Veteran has noted GI symptoms with the introduction of other NSAIDs, but indicated that he no longer takes any anti-inflammatory medication.  Regarding the Veteran's report of hospital admission in 2012 for abdominal cramps thought to be due to adhesions, the examiner determined that those symptoms are an expected outcome of abdominal surgery and / or peritonitis.  

Based on the foregoing, the examiner concluded that it is less likely as not that the Veteran's GI symptoms have been caused by or are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment, or an event not reasonably foreseeable.  That opinion was rendered based on a review of the Veteran's medical records, in tandem with the other pertinent evidence of record.  Id.; see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (an adequate medical report need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as the rationale is clear from a reading of the report as a whole).

The Board finds that the VA examiner's opinion is both competent and credible and, as such, is entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990) (noting that, in rendering a decision on appeal, the Board must analyze whether the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The September 2013 VA examiner was conclusive in addressing whether the Veteran's GI symptoms or other qualifying disability had been caused by medical treatment furnished by VA, and if so, whether the proximate cause of such a disability was fault on the part of that agency.  Indeed, with respect to these crucial inquiries, the VA examiner provided an unequivocally negative medical opinion.  Moreover, she supported that opinion with a comprehensive summary of the Veteran's pertinent medical history and reference to medical literature.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).

The probative value of the VA examiner's opinion is further bolstered by the lack of any contradictory medical evidence.  Indeed, the Veteran has not submitted any documentation refuting the September 2013 VA opinion, nor has he provided information that would enable VA to obtain such evidence on his behalf.  See Wood, 1 Vet. App. at 193.  Moreover, there is nothing else of record that weighs against the VA opinion.  On the contrary, other evidence supports the VA examiner's conclusions, including a February 2005 VA treatment note documenting that, in conjunction with the initial prescription of NSAIDS for the Veteran's foot problems, the Veteran was asked about and denied a history of peptic ulcer disease, and was further "warned of gastric bleeding and renal failure risks of this medication."  Thereafter, the Veteran was seen by VA various times during which he did not report, or explicitly denied GI symptoms.  For instance, in March 2005, the Veteran denied vomiting and abdominal pain, and physical examination of the abdomen at that time, and in April 2005, revealed normoactive bowel sounds and a soft abdomen.  Additionally, in October 2005, the Veteran reported a two-day history of pain and denied any previous episodes of similar pain.  Thus, it does not appear that prior to presentation in October 2005, there was any indication to VA that the Veteran should not be taking the prescribed NSAIDs.

Accordingly, the Board finds that the September 2013 VA opinion effectively signals an understanding of the salient facts of the case, thereby providing a sufficient evidentiary foundation upon which the Board may base its decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  That opinion shows that the Veteran's perforated duodenal ulcer with small bowel hemorrhage, and residuals thereof, were not caused by any fault on the part of VA.  Thus, absent any similarly probative evidence to the contrary, the Board finds that that requirement has not been met with respect to any of those disorders.

The Board acknowledges that the VA examiner has not expressly addressed the presence or absence of informed consent.  Nevertheless, a review of the VA treatment notes shows that the Veteran was informed of the potential risks of NSAID use, to include gastric bleeds, in February 2005.  Significantly, the Veteran has not alleged, and the record has not otherwise shown, that any of his treating providers at the VAMC breached the duty of informed consent under 38 C.F.R. § 17.32 by failing to carefully explain any course of treatment.  Similarly, there is no indication that the Veteran suffered an additional disability due to an event not reasonably foreseeable.  To the contrary, the Veteran was warned of the possibility of a gastric bleed in February 2005, and, as noted by the September 2013 VA examiner, NSAIDs are known to cause gastroduodenal ulcers, which can hemorrhage, and it is not possible for physicians to know which patients will develop ulcer disease.

The Board recognizes that the Veteran strongly believes that 38 U.S.C.A. § 1151 compensation is warranted in this case.  As a layperson, the Veteran is competent to report his own perceptions of his 2005 treatment for foot pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  However, while capable of opining on matters within the realm of personal experience, or common medical knowledge, he has not demonstrated the expertise, education, or training to resolve complex medical questions, such as whether his GI symptoms were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Indeed, the record does not reflect that the Veteran has specialized training or knowledge regarding the administration of drugs and the side-effects of such drugs.  Therefore, his stand-alone assertions are insufficient to establish that his GI disorders were proximately caused by any carelessness, negligence, fault, or error on the part of VA.  That is particularly true where, as here, a qualified medical professional - in this case, the September 2013 VA examiner - has opined that there was no fault on the part of VA and that the Veteran's GI symptoms were reasonably foreseeable.  As previously explained, the Board places much weight on the September 2013 VA opinion and finds that opinion far outweighs the little to no weight the Board places on the lay opinion of the Veteran.

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against a finding that any of the Veteran's gastrointestinal conditions, to include the perforated duodenal ulcer with small bowel hemorrhage, is the result of fault on the part of VA, or an event not reasonably foreseeable.  Therefore, while mindful of the benefit of the doubt doctrine, the Board finds that rule is not for application and that the 38 U.S.C.A. § 1151 benefits sought on appeal must accordingly be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a duodenal ulcer with small bowel hemorrhage, or residuals thereof, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


